Citation Nr: 0913628	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the residuals of right knee derangement, right 
tibial plateau fracture.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1979 to June 1982, 
with periods of active duty for training, including those in 
August 1997 and January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The Veteran requested and was afforded a hearing before a 
Decision Review Officer at the RO in San Juan, Puerto Rico in 
March 2006.  A written transcript of that hearing was 
prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in December 2006, increasing the 
Veteran's initial disability evaluation to 30 percent for her 
service-connected right knee disorder.  Since this grant did 
not constitute a full grant of the benefits sought on appeal, 
this claim is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  


FINDINGS OF FACT

1.  From April 1, 2004 to April 7, 2006, the Veteran's right 
knee derangement, right tibial plateau fracture was 
manifested by pain, flexion limited to 75 degrees, and 
extension limited to 30 degrees; it was not manifested by 
ankylosis, recurrent subluxation or instability, dislocated 
or removed cartilage, nonunion of the tibia and fibula with 
loose motion requiring a brace, arthritis, or impairment of 
the ankle.  

2.  Since April 7, 2006, the Veteran's right knee 
derangement, right tibial plateau fracture is manifested by 
pain, flexion limited to 120 degrees (90 degrees with pain), 
extension limited to 0 degrees with pain during the last 20 
degrees of motion, and crepitation; it is not manifested by 
ankylosis, recurrent subluxation or instability, dislocated 
or removed cartilage, nonunion of the tibia and fibula with 
loose motion requiring a brace, arthritis, or impairment of 
the ankle.  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent for service-connected right knee derangement, right 
tibial plateau fracture, from April 1, 2004 to April 7, 2006, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5256-63 (2008).  

2.  The criteria for a disability rating in excess of 30 
percent for service-connected right knee derangement, right 
tibial plateau fracture, since April 7, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5256-63 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's increased disability rating claim arises from 
her disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.  

In any event, proper notice was sent to the Veteran in May 
2008 and July 2008 satisfying the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  These 
letters informed the Veteran of a need to show a worsening of 
her disability, an impact on her employment and daily life, 
and they provided the Veteran with the specific rating 
criteria for the applicable diagnostic codes.  As such, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of her case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been examined 
by VA since January 2007.  However, no new examination is 
necessary at this time.  The Court has held that fulfillment 
of the VA's duty to assist included thorough and 
contemporaneous examination be provided when the record 
before the Board contained no evidence of the then-current 
level of disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

However, the Board has not found this to mean that the Court 
has established a specific time limit beyond which a new 
examination is required.  Reexaminations are required if the 
evidence indicates there has been a material change in a 
disability or that the current rating is incorrect.  38 
C.F.R. § 3.327 (2008).  

Here, the Board concludes that the clinical record, including 
multiple outpatient treatment records and VA examinations, is 
adequate to evaluate the claim.  The Veteran has not 
submitted any statements or evidence suggesting that her 
disability has worsened or materially changed since her 
previous examination.  In assessing the entire record, the 
Board concludes that there is sufficient evidence to decide 
this claim.  The Veteran retains the right to petition for a 
further increased rating by identifying new evidence.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2004, April 2006 and January 2007, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
moderate knee or ankle disability is rated 20 percent 
disabling and malunion of the tibia and fibula with marked 
knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2008).  

Facts and Analysis

The Veteran was granted service connection for acute right 
knee derangement, right tibial plateau fracture (hereinafter 
a "right knee disorder) in the currently appealed March 2005 
rating decision.  A disability rating of 10 percent was 
assigned, effective as of April 1, 2004 (a temporary 100 
percent evaluation was assigned since February 3, 2004).  The 
Veteran's disability rating was increased to 30 percent in a 
December 2006 rating decision effective April 1, 2004.  The 
Veteran has appealed to the Board, contending that she is 
entitled to a higher initial disability rating for her right 
knee disorder.  Upon review of the evidence of record, the 
Board finds that the Veteran is entitled to a disability 
rating of 40 percent from April 1, 2004 to April 7, 2006.  
However, the preponderance of the evidence establishes that 
the Veteran is not entitled to a disability rating in excess 
of 30 percent since April 7, 2006.  

In January 2003, the Veteran injured her right knee while 
performing military exercises.  A magnetic resonance image 
(MRI) from VA dated February 2004 indicates that the Veteran 
was suffering from an undisplaced fracture of the lateral 
tibial plateau.  A lateral tibial bone bruise was also noted 
with evidence of effusion.  

The Veteran filed her claim for service connection in March 
2004 and was subsequently afforded a VA examination of the 
right knee in April 2004.  The examiner noted that the 
Veteran was unable to bear weight on her right knee because 
of pain.  The Veteran reported having flare-ups of knee pain 
as well which resulted in increased pain and decreased range 
of motion.  At the time of examination, the Veteran's right 
knee was found to have flexion to 75 degrees and extension to 
negative 30 degrees.  The examiner noted that there was 
severe pain with motion and additional limitation of motion 
upon repetition due to pain.  The degree of additional 
limitation of motion was not indicated.  

The examiner also noted that the Veteran quit her job in 2004 
due to right knee pain.  She also exhibited an impaired gait 
with difficulty ambulating.  The Veteran reported having to 
bathe sitting down.  However, there was no evidence of 
instability or ankylosis.  Likewise, the examiner concluded 
that there was no dislocation or recurrent subluxation.  
There was no evidence of inflammatory arthritis either.  The 
final diagnosis was acute right knee derangement, tibial 
plateau fracture.  

The record reflects that the Veteran was also receiving VA 
outpatient treatment at this time.  A record dated April 2004 
indicates that the Veteran's right knee had limitation of 
flexion to 85 degrees with extension to negative 10 degrees.  
The Veteran's right ankle was noted to be normal in all 
planes, however.  A July 2004 note indicates that the Veteran 
had flexion to 88 degrees and extension to negative 18 
degrees.  The Veteran was noted to be using crutches at all 
times during the previous periods of treatment.  However, 
according to a September 2004 treatment note, the Veteran was 
now able to ambulate within her home without the use of 
crutches.  

The Veteran was found to still have a limited range of motion 
due to right knee pain during January 2005 VA outpatient 
treatment.  A separate note from January 2005 indicates that 
the Veteran fell on her right knee some 2 days earlier, 
resulting in increased pain.  Another MRI was performed in 
October 2005.  The image was interpreted to reveal mild 
chondromalacia of the right knee with no ligament tear or 
meniscus tear.  No finding of arthritis was indicated in this 
radiological report.  In January 2006, the Veteran was noted 
to have an undisplaced and closed fracture of the right 
lateral tibial plateau.  

The Veteran was afforded additional VA examination of the 
right knee in April 2006.  The Veteran was still reporting 
almost constant pain in her right knee.  The examiner 
concluded that the Veteran's pain was affecting her gait.  
The Veteran also reported experiencing stiffness, swelling, 
instability and a giving way sensation.  Weekly flare-ups 
with increased pain lasting 3 to 4 hours were also reported 
by the Veteran.  The examiner noted that the Veteran was 
using forearm crutches for ambulation, but a corrective brace 
was not required at this time.  

The examiner found no evidence of dislocation or recurrent 
subluxation upon examination.  There was objective evidence 
of tenderness, but the examiner found no evidence of edema, 
effusion or redness in the right knee.  The examiner noted no 
evidence of inflammatory arthritis as well.  Range of motion 
was again measured for the Veteran's right knee.  Flexion was 
found to be from 0 to 100 degrees with pain in the last 10 
degrees of motion.  The examiner concluded that the Veteran 
had a functional loss of 40 degrees due to pain.  Extension 
was to negative 10 degrees with pain in the last 10 degrees 
of motion.  The examiner concluded that there was a 10 degree 
functional loss on extension due to pain.  There was 
additional limitation of motion on repetition due to 
weakness, fatigue, or incoordination.  Ankylosis was not 
present.  

The examiner reported reviewing an August 2005 MRI of the 
Veteran's right knee, which was interpreted to reveal mild 
chondromalacia of the right patella with no ligamentous 
injury.  It also revealed mild thinning of the retropatellar 
cartilage.  There were no signs of meniscal tear, fractures 
or dislocations.  The examiner diagnosed the Veteran with a 
right knee sprain with a residual tibial plateau fracture and 
chondromalacia of the right knee.  The Veteran was 
independent in activities of daily living and self-care, but 
the examiner noted that the Veteran reported having been 
unemployed since 2004 because of her right knee pain.  

The Veteran was afforded another VA examination of her lower 
extremities in January 2007.  At the time of examination, the 
Veteran was noted to be suffering from right knee 
chondromalacia patella with constant pain and some 
limitations in her gait tolerance.  The examiner noted that 
the Veteran was ambulating without any assistive devices at 
the time of examination.  However, she was showing an 
antalgic gait with a shortened stance due to right knee pain.  
There was no evidence of joint effusion, edema or redness at 
this time, but tenderness was noted in both knees at the 
parapatellar area.  There was no evidence of ankylosis or 
inflammatory arthritis upon examination.  

Range of motion measurements were also taken for the 
Veteran's right knee at this time.  Flexion was measured from 
0 degrees to 120 degrees, with pain in the last 30 degrees of 
motion.  The examiner concluded that the Veteran had a 
functional loss of 20 degrees due to pain.  Extension was 
measured to 0 degrees with pain exhibited in the last 20 
degrees of motion.  The examiner concluded that there was no 
functional loss upon extension due to pain.  There was no 
evidence of weakness, fatigue, or additional functional loss 
upon repetition.  Instability testing was negative.  However, 
the examiner concluded that the grinding test was positive 
with evidence of crepitation upon repetitive extension and 
flexion of both knees without resistance.  

VA also examined the Veteran's right foot and ankle as part 
of the January 2007 VA examination.  The Veteran reported 
having pain in her right foot on a very seldom basis.  The 
examiner noted that the Veteran was asymptomatic at this 
time.  The Veteran did not require assistive devices, 
corrective shoes or inserts for her right foot.  No 
abnormalities or deformities of the right foot were found 
upon examination.  The Veteran had dorsiflexion from 0 to 20 
degrees with no pain or functional limitation and plantar 
flexion from 0 to 45 degrees with no pain or functional 
limitation.  This was noted to be full range of motion for 
the right ankle.  No additional limitation of motion was 
present upon repetition.  The examiner diagnosed the Veteran 
with occasional right foot pain with an unremarkable 
examination.  It was noted that this pain was not related to 
the Veteran's right knee injury.  

The Board has also considered the testimony provided by the 
Veteran in making its final determination.  According to the 
Veteran's June 2005 notice of disagreement, she reported 
being unable to work because of her right knee.  The Veteran 
again testified to this matter during her April 2006 hearing 
before the RO.  She also testified that she is incapable of 
bending her knee completely due to pain.  The Veteran's 
testimony regarding pain and limitation of motion is 
supported by the above medical evidence.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to a disability rating of 40 percent from April 
1, 2004 to April 7, 2006.  As noted, "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Fenderson v. West, 12 Vet. App. at 126.  
The April 2004 VA examination indicates that the Veteran had 
extension of the right knee limited to 30 degrees.  Under 
Diagnostic Code 5261, extension to 30 degrees warrants a 40 
percent disability rating.  

However, the evidence does not demonstrate that the Veteran 
is entitled to a disability rating in excess of 30 percent as 
of April 7, 2006 for limitation of extension of the right 
knee.  According to the April 2006 VA examination, the 
Veteran was limited in extension to 10 degrees due to pain.  
Such a limitation warrants a 10 percent disability evaluation 
under Diagnostic Code 5261.  Upon examination in January 
2007, the Veteran was found to have extension to 0 degrees, 
with pain at 20 degrees.  Based on DeLuca v. Brown, the Board 
has interpreted this to mean that the Veteran has extension 
limited to 20 degrees because of pain.  See 8 Vet. App. 202 
(1995).  Extension to 20 degrees is rated as 30 percent 
disabling under Diagnostic Code 5261.  As such, the evidence 
as of April 7, 2006 demonstrates that the Veteran is not 
entitled to a disability rating in excess of 30 percent for 
limitation of extension as of this time.  

The Board has also considered whether the Veteran would be 
entitled to a separate disability rating for limitation of 
flexion at any time during the pendency of her claim.  See 
VAOPGCPREC 9-04 (finding that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for a single joint).  However, according to 
the Veteran's April 2004 VA examination, the Veteran had 
flexion to 75 degrees.  Under Diagnostic Code 5260, a 
compensable disability rating is not warranted unless flexion 
is limited to at least 45 degrees.  The April 2006 and 
January VA examinations found flexion to be limited to 90 
degrees due to pain.  As such, a separate disability rating 
for limitation of flexion is not warranted at any time during 
the pendency of the Veteran's claim.  

It is also necessary to consider whether a separate 
disability rating for instability of the right knee would be 
warranted in this case.  See VAOPGCPREC 9-98.  Diagnostic 
Code 5257 compensates for recurrent subluxation or lateral 
instability.  However, there was no objective evidence of 
recurrent subluxation or instability found in the April 2004, 
April 2006, or January 2007 VA examinations.  Further, the 
Veteran herself denied having instability of the right knee 
during her January 2007 VA examination.  As such, a separate 
disability rating for instability of the right knee is not 
warranted.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating under Diagnostic Code 
5262, which applies to impairment of the tibia and fibula.  
The December 2006 RO decision noted that the Veteran's 
overall disability picture was best represented by this code.  
The Veteran's right knee impairment was described as 
moderate, which warrants a 20 percent disability rating under 
Diagnostic Code 5262.  A 20 percent disability rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  38 C.F.R. § 4.71a.  Citing the 
holding of the Court in DeLuca, 8 Vet. App. at 202, the RO 
increased the Veteran's evaluation to the next-higher 30 
percent rating based on her constant pain.  A 30 percent 
rating is representative of malunion with marked knee or 
ankle disability.  38 C.F.R. § 4.71a.  

The next higher disability rating of 40 percent under 
Diagnostic Code 5262 is warranted when there is nonunion of 
the tibia and fibula with loose motion, requiring a brace.  
Id.  According to the February 2004 MRI of the Veteran's 
right knee, the fracture of the tibia was undisplaced.  The 
Veteran's fracture was described as undisplaced and closed 
during January 2006 VA outpatient treatment.  The January 
2007 VA examination specifically noted that the Veteran had 
no instability and required no braces for her right lower 
extremity.  The evidence also suggests that the Veteran only 
has, at most, moderate impairment of her knee or ankle.  
According to the January 2007 VA examination, the Veteran had 
flexion of the knee to 120 degrees, no functional loss upon 
extension despite her pain, and no pain or functional 
limitation of the right ankle.  As such, the evidence 
establishes that the Veteran has not been entitled to the 
highest disability rating of 40 percent under Diagnostic Code 
5262 at any time since filing her claim.  

In evaluating the Veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted for any 
time period during the pendency of the Veteran's claim on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, 8 Vet. App. at 
202.  The Board has already applied this principle in 
applying the diagnostic codes related to limitation of 
motion, considering the Veteran's pain in her overall ranges 
of motion.  Also, the RO considered the Veteran's right knee 
pain in its 30 percent rating under Diagnostic Code 5252.  
Therefore, the DeLuca criteria have been consistently applied 
throughout this claim.  The Board concludes that the 
currently assigned disability ratings adequately portray any 
functional impairment, pain, and weakness that the Veteran 
experiences as a consequence of her right knee disorder.  See 
DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lastly, the Board has considered whether there are any other 
applicable diagnostic codes that may allow for a more 
favorable rating.  However, the remaining diagnostic codes 
provide ratings for ankylosis, dislocated or removed 
cartilage, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258-59, and 5263.  The evidence does 
not demonstrate that any of these codes would be applicable 
to the Veteran's right knee.  As such, the Board concludes 
that there are no other diagnostic codes that would allow for 
a more favorable rating.  

The Board has considered the holding of Fenderson v. West, 
and applied the concept of staged ratings to the Veteran's 
claim.  See 12 Vet. App. 119 (1999).  In so doing, the Board 
finds that the Veteran is entitled to a disability rating of 
40 percent from April 1, 2004 to April 7, 2006.  However, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 30 percent since April 7, 
2006.  As such, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable to this aspect 
of the Veteran's claim, and entitlement to a disability 
rating in excess of 30 percent since April 7, 2006 must be 
denied.


ORDER

Entitlement to an initial disability rating of 40 percent for 
residuals of right knee derangement, right tibial plateau 
fracture, from April 1, 2004 to April 7, 2006, is granted.  

Entitlement to a disability rating in excess of 30 percent 
for residuals of right knee derangement, right tibial plateau 
fracture, since April 7, 2006, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


